Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-21-00266-CV

                                     Cecilia A. CASTELLANO,
                                              Appellant

                                                   v.

                               BELT BUILT CONTRACTING, LLC,
                                          Appellee

                     From the 166th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2020-CI-20606
                             Honorable Laura Salinas, Judge Presiding

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Irene Rios Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: September 14, 2022

DISMISSED

           Appellant has filed a motion to dismiss this appeal, stating that the parties have filed a

motion to dismiss the underlying suit and have also agreed to the dismissal of this interlocutory

appeal. We grant the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a). Costs of appeal

are taxed against appellant. See id. 42.1(d) (“Absent agreement of the parties, the court will tax

costs against the appellant.”).

                                                    PER CURIAM